TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 6, 2022



                                     NO. 03-21-00542-CV


                                        A. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on October 13, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.